                     Case 7:17-cv-04094-KMK Document 13 Filed 05/01/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                     JOSEPH H. MASRI                               )
                             Plaintiff                             )
                                v.                                 )      Case No.   17-CV-4094 (KMK)
              ERIC OLE THORSEN ET AL.,                             )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          ZION SAAL (s/h/a ZION SALL)                                                                                          .


Date:          05/01/2019
                                                                                             Attorney’s signature


                                                                                MICHAEL R. FRASCARELLI - MF-7809
                                                                                         Printed name and bar number
                                                                               Catania, Mahon, Milligram & Rider, PLLC
                                                                                          One Corwin Court
                                                                                           PO Box 1479
                                                                                        Newburgh, NY 12550
                                                                                                   Address

                                                                                        mfrascarelli@cmmrlegal.com
                                                                                               E-mail address

                                                                                              (845) 565-1100
                                                                                              Telephone number

                                                                                              (845) 565-1999
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
